Citation Nr: 0635644	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 30 percent.  The veteran perfected a timely appeal of this 
determination to the Board.

In November 2005, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board in Hartford, Connecticut.  The veteran's testimony on 
that occasion has been associated with his claim's file.


FINDING OF FACT

The record reflects that occupational and social impairment 
suffered by the veteran is more the result of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often) 
and mild memory loss, rather than the result of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
January 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
relevant evidence and/or information in his possession to the 
AOJ.

The Board notes that the January 2004 notice did not 
adequately inform the veteran of what was required to 
establish a service connection claim.  However, as the 
veteran was granted service connection for PTSD in the RO's 
May 2004 rating decision, any defect in notice regarding the 
requirements to establish service connection for PTSD 
resulted in no risk of prejudice to the veteran.  38 C.F.R. 
§ 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the veteran was not provided adequate 
notice regarding what was required to establish a disability 
rating.  However, in the veteran's February 2005 
correspondence with VA, the veteran indicated that the 
evidence showed that his condition had gotten worse.  
Therefore, the Board finds that although the veteran was not 
provided adequate notice regarding the requirements for 
establishing a disability rating, he was not prejudiced by 
such lack of proper notice.

Also, as the Board concludes below that the preponderance is 
against the veteran's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, a VA psychiatric examination, the 
veteran's testimony before the Board, a letter from the 
veteran's VA counseling therapist, and written statements by 
the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Increased Rating for PTSD

The veteran argues that he is entitled an initial rating in 
excess of 30 percent for his PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9411, 38 C.F.R. § 4.130.

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, the objective evidence of record 
pertaining to the veteran's PTSD consists of a VA psychiatric 
examination and a letter written by the veteran's VA 
counseling therapist.

The veteran was afforded a VA psychiatric examination in 
April 2004.  On mental status examination, the veteran: was 
noted to be calm and cooperative; established good eye 
contact; had speech of constricted prosody and normal rate; 
had affect of constricted range, no lability, and decreased 
intensity; had irritable mood; had logical thought process; 
had no suicidal or homicidal ideation; had no hallucinations 
or delusion; had attention and concentration that were 
grossly normal, and good insight and judgment.

The veteran's Global Assessment of Functioning (GAF) score on 
April 2004 examination was 52.  According to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The veteran's VA counseling therapist submitted a letter in 
January 2005 describing the extent of the veteran's PTSD.  
According to the counselor, the veteran: exhibited rigid, 
inflexible personality characteristics in dealing with 
others; was easily irritated and stressed; on a daily basis 
had multiple incidents in which he was highly agitated; had 
an extensive history of being physically volatile, and his 
mood is often unpredictable; had a history of difficulties in 
the workplace as a result of PTSD and was not currently 
employed in part due to his PTSD; had a very low frustration 
tolerance with everyone he came into contact with; had 
extreme issues with trust often to the point of paranoia, 
difficulty dealing with crowds, very few friends, and a hard 
time taking care of his needs; often forgot to take his 
medications and rarely cooked for himself or cleaned up; 
persistently experienced his trauma in Vietnam via 
flashbacks, nightmares, acting or feeling as if his trauma 
was recurring; and experienced psychological and 
physiological reactivity to things that resembled his trauma, 
persistent numbing avoidance, and symptoms of increased 
arousal.

At his hearing before the Board in November 2005, the veteran 
testified that he did not take medication for his PTSD, that 
he had worked for the last 6 or 7 years as a school bus 
driver but had recently quit, that he experienced flashbacks 
and experienced panic attacks every other day, that he had 
been married to his wife for 3 or 4 years and lived with his 
wife, his wife's daughter, and his wife's daughter's child, 
and that he had experienced conflicts with his wife's 
daughter because she disciplined her child too severely.

Upon review of the record, the Board determines that the 
veteran's symptoms do not more closely approximate a 50 
percent rating than a 30 percent rating.  Statements by the 
veteran and his counselor indicate that the veteran does 
suffer some memory loss, and the record reflects occupational 
and social impairment.  However, the record reflects that 
such impairment is more the result of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often) 
and mild memory loss, rather than the result of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more frequently than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Although the veteran claimed panic attacks every other day, 
he provided only one example of a time when a panic attack 
caused any occupational impairment.  This, in combination 
with the fact that the veteran had maintained his school bus 
driving position for 6 or 7 years, indicates that his 
disability causes him occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  Also, on VA examination in April 2004, the veteran 
was found not to have impaired judgment.  There is also no 
evidence that the veteran has difficulty understanding 
complex commands or thinking abstractly.  While an affect of 
limited range was noted on April 2004 examination, 
circumstantial, circumlocutory, or stereotyped speech was 
not, and there is no evidence that the veteran's affect or 
speech has caused occupational or social impairment.  Rather, 
the evidence reflects that the veteran's occupational and 
social impairment are more the result of the depression, 
anxiety, suspiciousness, and panic attacks (weekly or less 
often) that characterize the criteria for a 30 percent 
disability rating for PTSD.

In light of the above, the Board finds that an initial rating 
in excess of 30 percent for PTSD is not warranted in this 
case.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


